[Cite as State v. Amos, 2017-Ohio-8448.]
                IN THE COURT OF APPEALS
            FIRST APPELLATE DISTRICT OF OHIO
                 HAMILTON COUNTY, OHIO



STATE OF OHIO,                                     :   APPEAL NOS. C-160717
                                                                    C-160718
       Plaintiff-Appellant,                        :   TRIAL NOS. B-1503921
                                                                  B-1402018
 vs.                                               :

RONALD AMOS,                                       :     O P I N I O N.

    Defendant-Appellee.                            :




Criminal Appeals From: Hamilton County Court of Common Pleas

Judgments Appealed From Are: Affirmed

Date of Judgment Entry on Appeal: November 8, 2017


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Paula E.
Adams, Assistant Prosecuting Attorney, for Plaintiff-Appellant,

Raymond T. Faller, Hamilton County Public Defender, and Julie Kahrs
Nessler, Assistant Public Defender, for Defendant-Appellee.
                   OHIO FIRST DISTRICT COURT OF APPEALS



CUNNINGHAM, Presiding Judge.
                                Facts and Procedure

                                 1. The Juvenile Case

        {¶1}    On January 26, 2010, defendant-appellee Ronald Amos was

adjudicated delinquent for committing an act which, had it been committed

by an adult, would have constituted the offense of rape.                     Amos was

subsequently committed to the Department of Youth Services (“DYS”). On

March 30, 2011, he was released from DYS, placed on “parole,”1 and, by

agreement, classified as a Tier I juvenile-offender registrant. The court’s

entry stated, “Upon completion of the dispositions that were made for the

sexually oriented offense upon which the order is based, a hearing will be

conducted, and the order and any determinations included in the order are

subject to modification or termination pursuant to ORC 2152.84 and ORC

2152.85.” Amos was discharged from parole on June 24, 2013. On July 2,

2014, in the absence of Amos, the juvenile court held a “completion of

disposition hearing,” and ordered that the “Prior order of 3/30/2011

determining defendant to be a Tier I registrant remains in effect.”

                                2. Appeal No. C-160717

        {¶2}    On July 27, 2015, in the case numbered B-1503921, Amos was

indicted for failing to notify the sheriff of an address change. Amos filed a

motion to dismiss the indictment, arguing that he had no duty to register as a

sex offender under R.C. Chapter 2950 because the juvenile court had no

authority to classify him over a year after his juvenile disposition had been

completed and his parole terminated. The common pleas court agreed and


1 We are cognizant that the juvenile statutes no longer refer to parole and probation, but
we are using the term parole because that is the term the trial court used.

                                                2
                 OHIO FIRST DISTRICT COURT OF APPEALS



dismissed the indictment, holding that the juvenile court had no authority to

conduct an untimely completion-of-disposition hearing, and therefore, the

juvenile court’s July 2, 2014 order classifying Amos as a Tier I sex offender

was void and Amos had no duty to register as a sex offender. The state has

appealed from the common pleas court’s judgment in the appeal numbered C-

160717.

                            3. Appeal No. C-160718

       {¶3}   After the trial court entered its order in the case numbered B-

1503921 finding that Amos had no duty to register as a sex offender, Amos

filed a motion to withdraw his plea and dismiss the indictment in the case

numbered B-1402018. In that case, Amos had pleaded guilty to failing to

provide notice of an address change.       The common pleas court granted

Amos’s motion to withdraw his plea and dismissed the indictment. The state

has appealed the court’s judgment in the appeal numbered C-160718. The

appeals have been consolidated.

                                       Analysis

       {¶4}   The state’s first assignment of error alleges that the trial court

erred in dismissing the indictment in the case numbered B-1503921.

       {¶5}   The state first argues that a motion to dismiss the indictment

was not the appropriate vehicle to challenge Amos’s duty to register. In State

v. Palmer, 131 Ohio St.3d 278, 2012-Ohio-580, 964 N.E.2d 406, ¶ 23, the

Ohio Supreme Court stated, “Under Crim.R. 12(C)(2), trial courts may judge

before trial whether an indictment is defective.         Without a doubt, an

indictment is defective if it alleges violations of R.C. Chapter 2950 by a person

who is not subject to that chapter. There is no set of circumstances under

which such a person can violate the law’s requirements.” The court went on

                                           3
                 OHIO FIRST DISTRICT COURT OF APPEALS



to say that “such a determination does not embrace the general issue for

trial,” and that the trial court is “well within its authority” to dismiss an

indictment “where the law simply does not apply.” Id. at ¶ 24. Therefore,

Amos’s motion to dismiss the indictment was the proper vehicle to challenge

whether he had a duty to register under R.C. Chapter 2950.

       {¶6}   We now turn to the issue of whether Amos had a duty to

register. R.C. 2152.83(A)(1) provides that the juvenile court shall issue at the

time of disposition or, “if the court commits the child for the delinquent act to

the custody of a secure facility, shall issue at the time of the child’s release

from the secure facility,” an order classifying the child as a juvenile-offender

registrant. R.C. 2152.84(A)(1) provides that when a juvenile court issues an

order under R.C. 2152.83 classifying the juvenile as a juvenile-offender

registrant, “upon completion of the disposition of that child made for the

sexually oriented offense or the child-victim oriented offense on which the

juvenile offender registrant order was based, the judge * * * shall conduct a

hearing to review the effectiveness of the disposition * * * to determine

whether the prior classification” should be continued, terminated, or

modified. Both R.C. 2152.83(A)(1) and 2152.84(A)(1) refer to when each

classification hearing must be held in mandatory terms, stating that the

juvenile court shall hold an initial hearing at the time of disposition or at the

time of the juvenile’s release from a secure facility, and that the court shall

hold a second hearing upon the completion of disposition.

       {¶7}    In In re Antwon C., 182 Ohio App.3d 237, 2009-Ohio-2567,

912 N.E.2d 182, ¶ 20 (1st Dist.), we stated,

       Juvenile [offender registrants] are afforded two classification

       hearings. First, under R.C. 2152.83, a juvenile is afforded a

                                           4
                  OHIO FIRST DISTRICT COURT OF APPEALS



       tier-classification hearing either as part of the child’s

       disposition or, if the child is committed to a secure facility,

       when the child is released. Second, under R.C. 2152.84, when a

       child completes all aspects of the disposition, including

       probation and any ordered treatment, the trial court “shall

       conduct a hearing” to consider the risk of reoffending so that

       the trial court can determine whether the order to register as a

       sex offender should be continued or terminated. Further, at the

       reclassification hearing, the trial court must determine whether

       the specific tier classification in which the child has been placed

       is proper and if it should be continued or modified.

       {¶8}    We held in State v. Schulze, 2016-Ohio-470, 59 N.E.3d 673 (1st

Dist.), that where the juvenile court had correctly held the initial classification

hearing under Megan’s Law, but had erroneously held the completion-of-

disposition hearing under the Adam Walsh Act, the order entered after the

second hearing classifying Schulze under the Adam Walsh Act was void, and

there was no valid order in place requiring Schulze to register as a sex

offender. We noted that the juvenile court had never properly completed the

required process for classifying Schulze as a juvenile-offender registrant, and

we held that the initial classification order was not “revived or still in effect,”

and that Schulze could not be required to register under it. We stated,

       The end-of-disposition hearing under former R.C. 2152.84 was

       statutorily mandatory. The original classification was entered

       subject to modification or termination after the former R.C.

       2152.84 hearing. See former R.C. 2152.83(F). The juvenile was

       entitled to have an end-of-disposition hearing to determine his

                                            5
                  OHIO FIRST DISTRICT COURT OF APPEALS



       classification going forward. See former R.C. 2152.84. Every

       juvenile classified after a former R.C. 2152.83(B)(2) hearing

       was to receive a hearing at the end of his or her disposition to

       determine if the classification continued to be appropriate. In

       order to complete the process of classifying a juvenile as a sex-

       offender registrant, the juvenile court was required to hold an

       end-of-disposition hearing. See id.

Schulze at ¶ 8.

       {¶9}   In the instant case, on March 30, 2011, after Amos was released

from DYS, a secure facility, he was placed on parole and classified as a Tier I

juvenile-offender registrant.   When Amos was discharged from parole on

June 24, 2013, he had “completed all aspects of the disposition” for his

sexually-oriented offense. See In re H.P., 9th Dist. Summit No. 24236, 2008-

Ohio-5848 (“Not until the juvenile has successfully completed the terms of his

parole would he reach the ‘completion of the disposition’ and be subject to

hearing on the redetermination of classification” under R.C. 2152.84.). At

that time, the juvenile court should have held a completion-of-disposition

hearing under R.C. 2152.84. See id.; see also In re I.A., 140 Ohio St.3d 203,

2014-Ohio-3155, 16 N.E.3d 653 (stating that pursuant to R.C. 2152.84(A), any

child classified as a juvenile-offender registrant under R.C. 2152.83(B)

receives a mandatory hearing at the completion of the juvenile’s disposition

regarding whether the classification continues to be appropriate).         The

juvenile court did not hold a completion-of-disposition hearing until July 2,

2014, more than a year after Amos had completed the disposition for his

sexually-oriented offense.



                                          6
                 OHIO FIRST DISTRICT COURT OF APPEALS



       {¶10} The Ohio Supreme Court held in State ex rel. Jean-Baptiste v.

Kirsch, 134 Ohio St.3d 421, 2012-Ohio-5697, 983 N.E.2d 302, that the

juvenile court lacked statutory authority to conduct an initial juvenile-

offender-registration hearing after the juvenile had fully satisfied the court’s

delinquency adjudication and had turned 21. On the day he turned 18 years

old, Jean-Baptiste was adjudicated delinquent for committing an act that, had

it been committed by an adult, would have constituted the crime of rape. He

was committed to the custody of DYS for a minimum of one year and a

maximum period not to exceed his 21st birthday. He was also classified as a

sexual predator and ordered to register as a sex offender.          The sexual-

predator classification was vacated on appeal. DYS notified the juvenile judge

that Jean-Baptiste would be released on January 18, 2010, his 21st birthday.

The juvenile judge ordered that a juvenile-offender-classification hearing be

held on February 8, 2010. Jean-Baptiste filed a complaint for a writ of

prohibition to prevent the juvenile court from proceeding with the

classification hearing.

       {¶11} The Supreme Court granted the writ of prohibition, holding

that the juvenile court “patently and unambiguously” lacked jurisdiction to

classify Jean-Baptiste. The court noted that “Jean-Baptiste’s first proposition

of law includes the argument that a court lacks jurisdiction to classify a child

once the disposition has been fully satisfied.”      The court held that R.C.

2152.83 specified that the classification must occur when the child is released

from a secure facility, and the juvenile court had no jurisdiction to classify

Jean-Baptiste after that time. The court stated,

       R.C. 2152.83(A)(1) requires that the court issue an order

       classifying the child as a juvenile-offender registrant at the time

                                           7
                   OHIO FIRST DISTRICT COURT OF APPEALS



        of the child’s release from the custody of a secure facility.

        Because the juvenile court lacks statutory authority to classify

        Jean-Baptiste after he was released and the court’s delinquency

        adjudication has been fully satisfied, we agree with Jean-

        Baptiste’s first proposition of law as applied to this case and

        hold that the juvenile court lacks jurisdiction to classify Jean-

        Baptiste who is now no longer a “child” under the applicable

        statute.

Id. at ¶ 32.

        {¶12} The Supreme Court noted that its decision in Jean-Baptiste was

“in accord” with its decision in In re Cross, 96 Ohio St.3d 328, 2002-Ohio-

4183, 774 N.E.2d 258, and that the “reasoning behind Cross also applies to

Jean-Baptiste’s case.” Jean-Baptiste at ¶ 30. In Cross, the court held that the

juvenile court had no jurisdiction to reimpose a suspended commitment to a

DYS facility after the juvenile had been released from probation, because “the

completion of probation signals the end of the court’s jurisdiction over a

delinquent juvenile.”     Cross at ¶ 28.       “When the court ended Cross’s

probation, it ended its ability to make further dispositions as to Cross on that

delinquency count.” Id.

        {¶13} In In re B.H., 5th Dist. Licking No. 17 CA 0005, 2017-Ohio-

6966, B.H. admitted to two counts of gross sexual imposition. The juvenile

court suspended a commitment to DYS “pending [B.H.’s] performance on

community control.”       Subsequently, the juvenile court held a “non-oral

hearing” at which it determined that “the issue of sex offender classification

should have been addressed at the dispositional hearing,” and “ordered that a

new dispositional hearing be scheduled.” On January 8, 2008, the juvenile

                                           8
                 OHIO FIRST DISTRICT COURT OF APPEALS



court designated B.H. a Tier II offender. On July 13, 2011, the Ohio Supreme

Court decided State v. Williams, 129 Ohio St.3d 344, 2011-Ohio-3374, 952

N.E.2d 1108, holding that the Adam Walsh Act could not be applied to

offenders who, like B.H., had committed their offenses before its enactment.

On January 9, 2012, B.H. was released from probation. On September 6,

2016, the juvenile court ordered that B.H. was “automatically” subject to

registration under Megan’s Law. Relying on Jean-Baptiste and Cross, the

Fifth Appellate District held that the classification was void, because the

juvenile court had no jurisdiction to classify B.H. after he had been

discharged from probation. B.H. at ¶ 37. The Fifth District stated,

       [W]e find that B.H. successfully completed his disposition of

       January 9, 2012, when he was discharged from probation.

       Accordingly, the juvenile court had no jurisdiction to impose a

       new classification after that date. * * * [W]e find that the

       juvenile court did not have jurisdiction over B.H., and the

       juvenile court acted outside its jurisdiction in imposing the new

       classification.

Id.

       {¶14} The juvenile court loses its jurisdiction over a juvenile who has

completed his parole or community control and has been discharged by the

court. Because the juvenile court did not hold a hearing before Amos was

discharged from parole, completing his disposition for his sexually-oriented

offense, the juvenile court did not properly complete the statutorily-required

process for classifying him as a juvenile-offender registrant, and thus, it had

no authority to classify Amos as a Tier I offender. Therefore, Amos has no

duty to register as a sex offender under R.C. Chapter 2950.

                                          9
                  OHIO FIRST DISTRICT COURT OF APPEALS



       {¶15} The dissent cites In re D.S., 146 Ohio St.3d 182, 2016-Ohio-

1027, 54 N.E.3d 1184, for the proposition that once the juvenile court makes

an initial appropriate classification under R.C. 2152.83, it is permanently

vested with jurisdiction to review the classification in accordance with R.C.

2152.84 and 2152.85. The Supreme Court held in that case, which involved

an initial classification, that (1) the determination whether the juvenile is age-

eligible for juvenile-offender registration must be made before or during the

initial sex-offender-classification hearing, (2) holding an initial classification

hearing under R.C. 2152.83 when the juvenile is released from a secure

facility does not violate double jeopardy, and (3) it is not a due-process

violation to impose upon the juvenile registration and notification

requirements that extend beyond age 18 or 21. But In re D.S. did not address

the issue before this court as to the effect of the juvenile court discharging the

juvenile before properly completing the process mandated by statute for

validly classifying the juvenile as a juvenile-offender registrant. Therefore, In

re D.S. is distinguishable. Moreover, the dissent ignores Jean-Baptiste and In

re Cross, which stand for the proposition that the juvenile court loses

jurisdiction over the juvenile after it releases him.

       {¶16} Because the trial court properly dismissed the indictment in the

case numbered B-1503921, we overrule the first assignment of error.

       {¶17} The state’s second assignment of error alleges that the trial

court erred in granting Amos’s motion to withdraw his plea and dismissing

the indictment in the case numbered B-1402018.

       {¶18} In State v. Ferguson, 1st Dist. Hamilton No. C-140368,

2015-Ohio-1463, ¶ 7, quoting State v. Shirley, 1st Dist. Hamilton No. C-

130121, 2013-Ohio-5216, ¶ 8, we stated,

                                            10
                 OHIO FIRST DISTRICT COURT OF APPEALS



       Crim.R. 32.1 provides that a trial court may permit a defendant

       to withdraw a guilty plea after sentence “to correct manifest

       injustice.” Crim.R. 32.1; State v. Smith, 49 Ohio St.2d 261, 361

       N.E.2d 1324 (1977), paragraph one of the syllabus; State v.

       Akemon, 173 Ohio App.3d 709, 2007-Ohio-6217, 880 N.E.2d

       143, ¶ 8 (1st Dist.). “A manifest injustice has been defined as a

       ‘clear or openly unjust act,’ evidenced by an extraordinary and

       fundamental flaw in a plea proceeding.” State v. Tekulve, 188

       Ohio App.3d 792, 2010-Ohio-3604, 936 N.E.2d 1030, ¶ 7 (1st

       Dist.), citing State ex rel. Schneider v. Kreiner, 83 Ohio St.3d

       203, 208, 699 N.E.2d 83 (1998), and Smith at 264.

       {¶19} It is clear that Amos does not have a duty to register as a sexual

offender and thus could not have been convicted of violating that duty.

Therefore, he could not have knowingly, intelligently or voluntarily pleaded

guilty to failing to notify of an address change. See State v. King, 2015-Ohio-

3565, 41 N.E.3d 847, ¶ 11 (1st Dist.).     We hold that Amos demonstrated

manifest injustice, and therefore, the trial court did not err in permitting him

to withdraw his guilty plea. Id. Further, because Amos has no duty to register

as a sex offender, the court did not err in dismissing the indictment charging

Amos with failing to notify of an address change.          The state’s second

assignment of error is overruled.

       {¶20} The judgments of the trial court are affirmed.

                                                          Judgments affirmed.

DETERS, J., concurs.
MILLER, J., dissents.




                                          11
                  OHIO FIRST DISTRICT COURT OF APPEALS



MILLER, J., dissenting.

         {¶21} The majority mistakenly relies, in large part, on precedent
governing the jurisdictional time limits of a juvenile court to hold an initial

classification hearing to conclude that the juvenile court lost jurisdiction to

conduct a review hearing. I would hold that once a juvenile court makes an

appropriate classification under R.C. 2152.83, it is permanently vested with

jurisdiction to review the classification in accordance with R.C. 2152.84 and

2152.85. See In re D.S., 146 Ohio St.3d 182, 2016-Ohio-1027, 54 N.E.3d 1184,

¶ 36.     Accordingly, I would reverse the judgments of the trial court. I

respectfully dissent.

         {¶22} An initial classification made under R.C. 2152.83 “shall remain
in effect for the period of time specified in section 2950.07[ ], subject to a

modification or termination of the order under section 2152.84 * * *.” R.C.

2152.83(E). Under R.C. 2950.07, Amos’s Tier I classification lasts for ten

years.    R.C. 2950.07(B)(3).     Amos was classified in 2011.         Thus, his

registration obligations under his initial classification run until 2021. As

discussed by the majority, R.C. 2152.84 affords a juvenile offender registrant

a mandatory review hearing “upon completion of the disposition.”             R.C.

2152.84(A)(1).    Under a plain reading of these statutes, Amos’s initial

classification will last for ten years unless modified or terminated by the

juvenile court, and the juvenile court is required to review the classification at

the end of the disposition.

         {¶23} Nothing in these statutes can be read to automatically
terminate the classification if the review hearing does not occur timely.

Rather, Amos’s classification shall last for ten years unless affirmatively

modified or terminated by the juvenile court.



                                           12
                 OHIO FIRST DISTRICT COURT OF APPEALS



       {¶24} The classification scheme vests the juvenile court with
continuing jurisdiction once an initial classification has been made. “Thus,

juvenile-offender-registrant status is subject to statutorily prescribed review

and can be modified or terminated at the discretion of the juvenile court.” In

re D.S. at ¶ 35. “The child’s attainment of eighteen or twenty-one years of age

does not affect or terminate the order, and the order remains in effect for the

period of time described in this division.” R.C. 2152.83(E) and 2152.84(D).

Moreover, a juvenile-offender registrant may petition the juvenile court for

additional review hearings after three years, six years, eleven years, and every

five years thereafter.   R.C. 2152.85(B)(1).    “Even after the completion of

disposition, the juvenile court maintains jurisdiction to periodically review

the juvenile-offender’s registrant status for purposes of termination or

modification.” (Emphasis added.) In re D.S. at ¶ 36. “Thus, the juvenile

court judge maintains discretion throughout the course of the offender’s

registration period to consider whether to continue, terminate, or modify the

juvenile’s classification.” Id. The Revised Code and the Supreme Court are

clear: once the initial classification is made, jurisdiction is vested with the

juvenile court to review the classification postdisposition.

       {¶25} The majority holding that “the juvenile court loses its
jurisdiction over a juvenile who has completed his parole or probation” is

untrue for review hearings. With the exception of Schulze, the cases relied

upon by the majority—In re Cross, Jean-Baptiste and In re B.H.—address

jurisdiction for initial classifications. They are not instructive. And Schulze

was not about jurisdiction. Instead, Schulze concluded that where the juvenile

court had improperly applied the Adam Walsh Act (“AWA”) instead of

Megan’s Law, the postdispostion order classifying the defendant as a sex

offender was void. Schulze, 2016-Ohio-470, 59 N.E.3d 673, at ¶ 9-10.

                                           13
                 OHIO FIRST DISTRICT COURT OF APPEALS



       {¶26} The most relevant aspect of Schulze is its reliance on In re E.S.,
1st Dist. Hamilton Nos. C-110163 and C-110490, 2012-Ohio-1363. Id. at ¶ 9,

citing E.S. at ¶ 8. In E.S., we held that, where a trial court had improperly

conducted an end-of-disposition hearing under the AWA, the remedy on

direct appeal from the classification was to reverse and remand the case for a

new hearing under Megan’s Law—over a year and three months after E.S.’s

end-of-disposition hearing under the AWA had occurred. E.S. at ¶ 1, 8. E.S.

implicitly recognized that a juvenile court does not lose jurisdiction over a

registrant at the end of dispostion.

       {¶27} In this case, I would not find that, as a matter of law, the timing
of the review hearing deprived the juvenile court of jurisdiction. We should

apply the Supreme Court pronouncement in In re D.S. to conclude that the

juvenile court was not patently without jurisdiction to hold the R.C. 2152.84

review hearing after the completion of Amos’s disposition.

       {¶28} While Amos may be correct that a juvenile court that waits
more than 12 months after the completion of disposition to hold a review

hearing is out of compliance with the statutory mandate that the review occur

“upon completion of the disposition,” that question needn’t be answered

today because terminating the classification isn’t the proper remedy. Amos’s

remedy was to enforce his right to a review hearing by petitioning the juvenile

court to conduct the hearing sooner, or filing an original action with this court

or the Supreme Court to compel the juvenile court to perform its duties. At

the very least, if Amos thought the review hearing was conducted out of time,

he should have appealed from the notice Amos and his parents were provided

of the result of the review hearing. See R.C. 2152.84(C). Amos has not

articulated any specific harm in the delay. And none of this impacts the

jurisdiction of the juvenile court to conduct the review hearing.

                                           14
                 OHIO FIRST DISTRICT COURT OF APPEALS



       {¶29} Because the juvenile court had jurisdiction, the trial court could

not conclude that “the law simply does not apply.” Thus, the trial court erred

in dismissing the indictment in the case numbered B-1503921 and in granting

Amos’s motion to withdraw his plea and dismissing the indictment in the case

numbered B-1402018. See State v. Palmer, 131 Ohio St.3d 278, 2012-Ohio-

580, 946 N.E.2d 406.


Please note:
       The court has recorded its own entry this date.




                                           15